      Case 2:14-cv-01554-JTM-JVM Document 131 Filed 09/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

THERONE MAGEE,                            *     CIVIL ACTION NO. 14-1554
                                          *
VERSUS                                    *     SECTION: H
                                          *
DISTRICT ATTORNEY WALTER REED,            *     MAGISTRATE: 1
ET AL                                     *
******************************************************************************

                             REQUEST FOR ORAL ARGUMENT

       NOW INTO COURT, through undersigned counsel, come Defendants, St. Tammany

Parish Sheriff Randy Smith, in his official capacity as successor in interest to former Sheriff,

Rodney J. “Jack” Strain, Jr., in his official capacity as former Sheriff of St. Tammany Parish, and

former St. Tammany Parish Sheriff’s employees Brandon Stephens and Chris Comeaux, to request

that there be oral argument on their Motion for Protective Order (R. Doc. 130), which motion is

currently noticed for submission before the Honorable Janis van Meerveld, Magistrate Judge of

the United States District Court for the Eastern District of Louisiana, on the 14th day of October,

2020, at 11:00 a.m. Defendants respectfully suggest oral argument will aid the Court in its

consideration of the issues raised.

                                             Respectfully submitted,

                                             MILLING BENSON WOODWARD L.L.P.

                                             s/ Chadwick W. Collings________________
                                             Chadwick W. Collings, T.A.           # 25373
                                             68031 Capital Trace Row
                                             Mandeville, Louisiana 70471
                                             Telephone: (985) 292-2000
                                             Facsimile:    (985) 292-2001
                                             E-mail:       cccollings@millinglaw.com
                                             Attorneys for Sheriff Randy Smith, Brandon
                                             Stephens, and Christopher Comeaux



                                            Page 1 of 2
      Case 2:14-cv-01554-JTM-JVM Document 131 Filed 09/29/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on September 29,

2020, by using the CM/ECF system, which system will send a notice of electronic filing to

appearing parties in accordance with the procedures established.



                                 __s/ Chadwick W. Collings__
                                    Chadwick W. Collings




                                           Page 2 of 2
